 1                                                                                 HONORABLE MARY JO HESTON
                                                                                  HEARING DATE: February 14, 2019
 2                                                                                                 TIME: 9:00 am
                                                                                 RESPONSE DATE: February 7, 2019
 3                                                                                                  CHAPTER 13
                                                                                                   TACOMA, WA
 4
                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 5                          WESTERN DISTRICT COURT OF WASHINGTON

 6
     Re                             )
 7                                  )                                In Chapter 7 Proceeding
     RAPHAEL LEE JR.                )                                No. 18-43115-MJH
 8                                  )
                                    )
 9                                  )                                Notice of Hearing
                   Debtor(s)        )                                and Motion to Reopen for
10
                                    )                                Discharge Violation & Redeem
11                                  )                                2004 Hyundai Elantra
     ______________________________ )                                for $1.00
12
     TO: Clerk of Court, U.S. Trustee; Debtor(s); Chapter 7 Trustee, One Main Financial
13
              Please take note that the issue of law in this case will be heard on the date below and the Clerk is requested
14   to note this issue on the motion docket for that day.

             HEARING DATE: February 14, 2019                         TIME: 9:00 am
15
             PLACE: 1717 Pacific Ave                                  JUDGE: MARY JO HESTON
16                  Courtroom H
                    Tacoma, WA 98402
17

18                    IF YOU OPPOSE the Motion, you must file your written response with the Court Clerk, serve two
              copies on the Judge’s chambers, serve one copy on the undersigned attorney, and serve one copy of your
              response on each of the persons set forth on the Certificate of Service attached hereto, NO LATER THAN
19
              THE RESPONSE DATE, which is February 7, 2019
20                 IF NO RESPONSE IS TIMELY FILED AND SERVED, THE COURT MAY, IN ITS
              DISCRETION, GRANT THE MOTION PRIOR TO THE HEARING WITHOUT FURTHER
21            NOTICE, AND STRIKE THE HEARING.

22            Dated: January 3, 2019

23
                                                            /s/ Ellen Ann Brown
                                                            ____________________________________
24
                                                            Ellen A. Brown, WSB 27992
                                                            Attorney(s) for Debtor(s)
25
              NOTICE OF HEARING AND MOTION TO                                              BROWN and SEELYE PLLC
              Redeem                                          1                              744 South Fawcett Ave.
                                                                                               Tacoma, WA 98402
                                                                                                  253-573-1958
 1

 2

 3                                                MOTION
 4

 5        COMES NOW the Debtor(s), by and through their attorneys of record, the law offices of
 6   BROWN AND SEELYE PLLC, and moves the Court for an order to allow the Debtor(s) to
 7   Redeem his 2004 Hyundai Elantra for $1.00 and require One Main Financial to release the title
 8   or, in the alternative, retrieve the vehicle within 30 days as follows:
 9      1. Debtor previously filed a Chapter 7 and has received his discharge. OneMain Finance,
10          Inc. has violated the Discharge Injunction by refusing to retrieve their collateral or release
11          the title to Mr. Lee.
12      2. One Main Financial refuses to pick up their collateral or give Mr. Lee the title.
13      3. The vehicle is not running and Mr. Lee does not want it in his driveway any further.
14      4. It is requested that the Court order that One Main Financial must retrieve their vehicle
15          within 30 days and if they do not do so that Mr. Lee may redeem the vehicle for the sum
16          of $1.00 and One Main Financial should release the title to him immediately so he may
17          dispose of the vehicle.
18      5. The Movant wishes to redeem the vehicle pursuant to 11 U.S.C. Section 722 by paying
19          the creditor the value of the property, but the creditors has not agreed to his request that
20          this be done. The vehicle has no real value in its current nonrunning condition so Debtor
21          requests to redeem for the sum of one dollar ($1.00).
22

23

24

25
            NOTICE OF HEARING AND MOTION TO                                    BROWN and SEELYE PLLC
            Redeem                                   2                           744 South Fawcett Ave.
                                                                                   Tacoma, WA 98402
                                                                                      253-573-1958
 1           Based on the foregoing, Debtor requests that One Main Financial be ordered to either
 2           remove and retrieve their property within thirty days of the Order to be entered in the
 3           court or, in the alternative, the vehicle be allowed to be redeemed for the sum of $1,00
 4           and One Main Financial be required to release the title upon receipt of the funds.
 5         Respectfully submitted January 3, 2019.
 6

 7       /s/ Ellen Ann Brown
         Ellen Ann Brown WSB 27992
 8
         Attorney for Debtor
 9

10                                         CERTIFICATE OF SERVICE

11
             THE UNDERSIGNED hereby certifies:
12
                      On the date set forth below, I caused to be delivered by the method indicated below, a
13   true and correct copy of the above referenced NOTICE OF HEARING AND MOTION properly
     addressed to each of the following:
14
           ELECTRONIC NOTICED
15
            Chapter 7 Trustee
16          Office of the U.S. Trustee
            1200 Sixth Ave. #600
17          Seattle, WA 98101

18
            FIRST CLASS MAIL TO:
19
            Onemain Financial, Inc.
            Attn: President or CEO
20          601 NW 2nd Street
            Evansville, IN 47708
21
            Onemain Financial Inc.
22          Mr. James W. Schneider
            Or Current President
23          100 International Drive
            18th Floor
            Baltimore, MD 21202
24

25
             NOTICE OF HEARING AND MOTION TO                                     BROWN and SEELYE PLLC
             Redeem                                    3                           744 South Fawcett Ave.
                                                                                     Tacoma, WA 98402
                                                                                        253-573-1958
 1          Onemain Financial Services, Inc.
            c/o CT Corporation System
 2          711 Capitol Way S Ste 204
            Olympia, WA 98501
 3
            Onemain Financial Inc.
            Attn President or CEO
 4
            300 St Paul Pl
            Baltimore, MD 21202
 5

 6

 7
           I declare under penalty of perjury that the foregoing is true and correct to the best of my
 8   knowledge and belief.

 9
            Signed at Tacoma, Washington on January 3, 2019.

10                                                    /s/ Ellen Ann Brown
                                                      __________________________________
11                                                    Ellen Ann Brown WSB 27992

12

13

14

15

16

17

18

19

20

21

22

23

24

25
             NOTICE OF HEARING AND MOTION TO                                      BROWN and SEELYE PLLC
             Redeem                                     4                           744 South Fawcett Ave.
                                                                                      Tacoma, WA 98402
                                                                                         253-573-1958
